DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Upon further consideration, a new rejection is required as set forth below. Any inconvenience occasioned by this action is sincerely regretted.
Specification
The disclosure is still objected to because of the following informalities: paragraph [001] of the specification must be updated with regard to application number 16/458788.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: the phrase “moving the material containing both meat and bone into a separator connected” in line 7 is vague as used. It appears a word “still” should be added after the word “material”.
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claim(s) 7-9 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by York (8,794,553).
York discloses a meat grinding method comprising: depositing meat into a grinder, the meat containing both meat and bone (claim 1); grinding the meat in the grinder 32 thereby separating the meat into material that does not contain bone and material containing both meat and bone; removing the material that does not contain bone from the grinder to an exterior of the grinder (claim 1) moving the material containing both meat and bone into a separator (the material to the second grinder 34 corresponding to “a separator” via the recessed plate 110);  connected to the grinder 32 without moving the material that does not contain bone into the separator; separating the material containing both meat and bone in the separator into additional material that does not contain bone and remaining material that still contains bone; removing the additional material that does not contain bone from the separator to an exterior of the separator; and removing the remaining material that still contains bone from the separator (claim 1 and throughout the specification). Additionally, York discloses wherein the meat is passed through a plurality of openings and collection passages in a plate within the grinder when grinding the meat in the grinder, wherein the material that .
Response to Arguments
8.	Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
In response to applicant's argument on page 4 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims is still not clear. Therefore, the claims are rejected as set forth above.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FAYE FRANCIS/Primary Examiner, Art Unit 3725